Citation Nr: 1545952	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left hand disability.

3. Entitlement to service connection for a leg disability claimed as cramps.

4. Entitlement to service connection for compensation for missing and decaying teeth.

5. Entitlement to service connection for treatment of missing and decaying teeth.

6. Entitlement to service connection for a right knee disability.

7. Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.

8. Entitlement to service connection for shoulder disabilities.

9. Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

10. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kilpatrick


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, August 2011, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran's PTSD claim includes depression, which was reasonably encompassed by the claim and evidenced in VA treatment records.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The claim of TDIU is on appeal as inferred with the claim for increased rating for the left knee and evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issues of service connection for shoulder disabilities, an acquired psychiatric disability, dental treatment, increased rating for the left knee, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim of service connection for PTSD was denied in a December 2007 decision by the RO; the Veteran did not appeal or submit new evidence within one year of the decision.  New and material evidence was subsequently received.

2. The weight of the evidence is against finding a current left hand disability.

3. The weight of the evidence is against finding a current leg disability aside from radiculopathy.

4. The evidence shows teeth problems but not loss of substance of the maxilla or mandible.

5. The weight of the evidence is against finding a relationship between current right knee arthritis and service or service-connected left knee disability.


CONCLUSIONS OF LAW

1. The December 2007 RO denial of service connection for PTSD became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria for service connection for a left hand disability have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for a leg disability have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

4. The claimed decaying and missing teeth are not eligible for compensation as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.381(b) (2014).

5. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2009, April 2010, and March 2012, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter explained the basis for previous denial, new and material evidence requirements, evidence needed to prove the claims, and how ratings would be assigned.  See id; Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  VA provided examinations and opinions for the Veteran's disability claims in November 2009, June 2010, July 2011, September 2012, July 2013, January 2015, and July 2015.  There is no indication or assertion that these examinations were inadequate.  The examinations and opinions were detailed, considered all relevant evidence, and are adequate for the determinations herein.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence 

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in December 2007 denying the Veteran's claim of service connection for PTSD.  The RO found insufficient evidence of, or to corroborate, a stressor event from active duty.  The Veteran was informed of his right to appeal but did not appeal or submit new evidence within one year of the rating decision.  Therefore, the December 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.

The evidence of record at the time of the December 2007 denial included statements from the Veteran, VA treatment records, and service records.  Treatment records showed that the Veteran reported in-service stressors and the provider diagnosed PTSD.  These reports did not include sufficient detail to corroborate the stressor events.          

Since the last final denial of service connection for PTSD, the Veteran provided additional statements of his stressors with more detail and the dates of the incidents.  He also provided print-outs from a website that tend to corroborate some of his reported stressors.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses the fact necessary to substantiate the claim: in-service stressor events.  New and material evidence has been received, and the claim for service connection for PTSD is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  
 
III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to diagnose a musculoskeletal or neurological disability or determine its cause, as this requires specialized knowledge and medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the lay statements credible, as they have been detailed and consistent.

Left hand

The Board has reviewed the evidence and concludes that the criteria for service connection for a left hand disability have not been met, because the evidence does not show such a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The weight of the evidence is against a finding of current left hand disability.  A current disability generally should be shown by evidence after the claim is submitted or shortly before.  See Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  In statements to VA, the Veteran reported having problems with his left hand since a fall in service.  However, an x-ray reviewed by the November 2009 examiner showed a normal left hand.  The examiner explained that there was no diagnosis of a left hand condition because there was no pathology to render a diagnosis.  While the Veteran is competent to report symptoms, he is not competent to diagnose a musculoskeletal disability, and in light of the other evidence, his reports do not demonstrate a current disability for which compensation may be paid.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).    

July 2013 VA treatment recorded numbness and tingling in the bilateral hands but did not discuss or allude to any left hand disability or diagnosis.  An October 2006 VA treatment record notes "OA" (osteoarthritis) of the knees and hands.  This evidence is less probative than the VA examination for two reasons.  First, the evidence is prior to the current appeal period and not evidence of a current disability.  Next, the treatment record is just a general note, while the VA examination is supported by diagnostic testing.  Therefore, the weight of the evidence is against a finding of a current left hand disability.

The Board notes that service treatment records from May 1970 recorded a left hand injury after a fall from a ladder with swelling and deformity.  The Veteran reported a left hand condition since service.  Nevertheless, evidence from the current appeal period shows no left hand disability.  In-service injuries and acute diagnoses do not establish the existence of a current disability.  See Shedden v. Principi, 381 F .3d 1163, 1167 (Fed.Cir. 2004).  In this case, the weight of the evidence demonstrates that the in-service complaints were acute, transitory, and resolved without chronic residuals.  As the evidence does not show a current left hand disability, service connection cannot be established.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.

Leg cramps

Following review of the evidence, the Board finds that the criteria for service connection for leg cramps have not been met, because the evidence does not show an independent leg disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence is against finding a current leg disability for which compensation may be granted.  In statements to VA, the Veteran reported having cramping in his legs.  He reported pain in his legs after walking during January 2009 private treatment.  Medical treatment records show that the Veteran has lumbar radiculopathy in his legs secondary to his low back arthritis.  Indeed, the AOJ granted service connection for left and right lower extremity radiculopathy associated with lumbar spine arthritis and assigned a 10 percent disability rating for each leg.  As such, the Veteran is already being compensated for radiculopathy and any associated symptoms.  He may claim a higher rating for radiculopathy at any time.  However, the evidence does not show any other current disability in the legs.  Treatment records are silent for any leg disability.  Knees and hip joints have been addressed in separate adjudication.  Similarly, the Veteran has not identified any disability diagnosed in relation to his leg cramps.  As such, there is no evidence to show that he has a leg disability separate from the radiculopathy for which he is already being compensated.  

The Board notes that leg cramps were recorded by the examiner during the Veteran's July 1965 entrance examination.  This brings into question the presumption of soundness, but more importantly, evidence from the current appeal period does not show a leg disability aside from radiculopathy.  See 38 C.F.R. § 3.304(b).  In-service evidence of injuries or symptoms does not establish the existence of a current disability.  See Shedden, 381 F .3d at 1167.  In this case, the evidence does not show a current, independent leg disability and instead suggests that the symptoms the Veteran identified were part of lumbar radiculopathy.  As the evidence does not show a current leg disability, service connection cannot be established.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.

Dental

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or a disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities and will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Board has reviewed the record and finds that the current missing and decaying teeth are not eligible for service-connected compensation.  See 38 C.F.R. §§ 3.381, 4.150.

The evidence shows that the Veteran has current dental problems.  In an October 2009 statement, the Veteran reported that dental work in the Navy left him with many dental problems.  In an August 2014 statement, he explained that his back teeth decayed because of a filling used in service.  Service treatment records show that he had general dental treatment during service, including notes on teeth 2, 4, 5, 12, 13, 14, 15, 18, 20, 29, and 30.  The Veteran did not specifically identify a source of dental treatment and the records obtained do not show any dental treatment.  As such, there is no evidence that the Veteran's reported tooth decay was due to loss of substance of body of maxilla or mandible from trauma or a disease such as osteomyelitis.  The Veteran has not reported sustaining any trauma to his maxilla or mandible.  Replaceable missing teeth are not compensable disabilities for VA purposes.  38 C.F.R. §§ 3.381, 4.150.  As such, the Veteran's claim of service-connected compensation is barred as matter of law.  See id.

Right knee

Based on the evidence, the Board concludes that the criteria for service connection for a right knee disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current right knee disability.  VA examiners in January 2015 and July 2011 diagnosed osteoarthritis in both knees.  The diagnosis was supported by x-ray evidence.

Next, the weight of the evidence is against finding an in-service incurrence related to the current right knee arthritis.  In statements to VA, the Veteran reported injuring his right knee in a fall while he was in the Navy.  An in-service examiner in May 1969 found normal lower extremities and musculoskeletal system.  Service treatment from December 1969 notes a fall after tripping on a curb with injury to the left knee and right side.  A May 1970 treatment note recorded a fall from a ladder with complaints of back, left hand, and left side pain.  Neither of these records notes any injury or complaints of pain to the right knee.  Lay statements from the Veteran's friends, wife, and sons note a history of knee pain.  The statements from his wife and some friends are less probative because the individuals knew the Veteran only in more recent years.  However, B.S.W. and the Veteran's sons reported observing him experience knee pain from the mid-1970s on.  

The first record of the Veteran seeking treatment for his right knee was at VA in 2006, more than 30 years after service.  Arthritis was diagnosed in 2010.  At the January 2015 examination, the Veteran reported the onset of knee pain as about 10 years prior to the examination, but later in the examination, he reported continuous pain since service with worsening symptoms in 2011.  His first report of the onset of pain around 2005 is consistent with VA treatment records in 2006.  The VA examiner in January and July 2015 discussed and considered the Veteran's and the other lay statements of continuous knee problems.  After considering all the evidence, she opined that the right knee arthritis was not likely due to service because the Veteran did not seek treatment for the right knee when he sought treatment for other ailments and the right knee arthritis was more likely due to aging.  She explained that the x-ray evidence showed bilateral, symmetrical tricompartmental arthritis of both knees, which is consistent with aging.  The July 2011 examiner's opinion is less probative because the examiner did not discuss the lay statements.  However, the July 2011 examiner also concluded that the right knee arthritis was less likely related to service and more likely due to normal aging.   

While arthritis is considered a chronic disease for presumptive purposes, there is no evidence of an arthritis diagnosis in service or within a year of separation for presumptive service connection to apply in this case.  See 38 C.F.R. §§ 3.307, 3.309.  Lay statements of continuity could prove a nexus to service for arthritis.  See Walker, 708 F.3d at 1331.  Here, however, the Veteran's statements of the onset of symptoms are not consistent and less probative.  The statements from his sons and friend, B.S.W. speak to the knees generally and not the right knee specifically.  Because the lay statements lack some credibility or specificity, the Board finds the VA examiner's opinion more probative that right knee arthritis is age-related.  The lack of documentation of a right knee injury in service, inconsistency in lay statements, and the examiner's alternate etiology for the current arthritis weigh against a finding of a relationship to service.

Alternatively, the Veteran argued that his right knee disability was related to his service-connected left knee disability.  The weight of the evidence is also against a secondary relationship.  The July 2015 VA examiner concluded that the right knee arthritis was less likely than not caused by or aggravated by the service-connected left knee.  She explained that x-ray evidence showed symmetrical osteoarthritis in both knees; if the left knee had been the cause of the right knee, the left knee should have been worse or more progressive.  Further, the examiner noted that the contusion to the left knee in service would not cause degenerative joint disease to the right knee.  The Veteran has not identified or provided any evidence to show that his right knee disability is related to his left knee.  Therefore, the VA examiner's opinion is the most probative evidence of record on this subject, and service connection for the right knee on a secondary basis cannot be established.  See 38 C.F.R. §§ 3.303, 3.310.    

The Veteran has been afforded the benefit of the doubt, but the preponderance of the evidence is against service connection for the above claims.  See 38 C.F.R. §§ 3.102, 3.303.   


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for PTSD is granted.

Service connection for a left hand disability is denied.

Service connection for a leg disability, claimed as cramps, is denied.

Service connection for compensation for a dental disability is denied.

Service connection for a right knee disability is denied.


REMAND

The Veteran's remaining claims require further development or adjudication.  First, regarding the shoulder disability claim, VA treatment records dated in September 2013 note osteoarthritis in the shoulders, the Veteran reported a fall from a ladder in service, and a June 2012 private treatment note reads: right shoulder pain apparently from previous injuries sustained while in service.  A VA medical opinion is needed to determine if there is any relationship between current osteoarthritis and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Next, for the PTSD claim, the September 2012 VA examiner determined that the Veteran did not meet the criteria for PTSD diagnosis.  However, private treatment from June 2012 and VA treatment note PTSD as a problem with ongoing treatment.  Additionally, the November 2006 examiner found that the Veteran met the criteria for PTSD diagnosis.  Clarification is needed.

The Veteran's dental claim for compensation also included a claim of service connection for treatment purposes.  It does not appear that this question was addressed by the Veterans Health Administration (VHA).  See 38 C.F.R. § 3.381.  The claim for dental treatment should be addressed on remand.

For the left knee disability rating, the evidence of record is inconsistent.  In a June 2012 disability benefits questionnaire (DBQ), the provider marked the Veteran as having less range of motion and less strength than that recorded by VA examiners and also noted a total knee replacement.  The VA examiners in 2013 and 2015 indicated that the Veteran had not had a knee replacement.  An additional examination would assist in determining the Veteran's current level of left knee disability.  The claim for TDIU is intertwined with the claim for an increased rating for the left knee and is also remanded.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his shoulders and left knee.  The examiner should measure and record the current level of disability using any appropriate testing and address the following:

a. Are any disabilities of the right shoulder at least as likely as not related to the reported fall in service?

b. Are any disabilities of the left shoulder at least as likely as not related to the reported fall in service?

Please consider all lay statements, medical treatment, and all other relevant evidence.  Provide rationale for any conclusions.

c. When examining the left knee, please ask the Veteran if he has had a total knee replacement and if so, to provide the details and date of that procedure.  The Veteran has reported flare-ups in pain.  Please question the Veteran and determine the amount of additional limitation of motion during flare-ups, expressed in degrees.  If possible, provide this information for any current flare-ups, as well as flare-ups reported at the time of the June 2010, June 2012, and January 2015 examinations.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. Schedule the Veteran for a mental health examination with a provider other than the September 2012 examiner.  The examiner should address the following:

a. Does the Veteran meet the criteria for a PTSD diagnosis?  Please explain why or why not.

b. Are any of the Veteran's current mental health diagnoses at least as likely as not related to the stressors he reported of witnessing other men's deaths in service? 

Please consider all lay and medical evidence, and give rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. Refer the claim of service connection for dental treatment for decaying and missing teeth to VHA for a determination.

4. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


